UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2012 Commission File Number: 001-33869 STAR BULK CARRIERS CORP. (Translation of registrant's name into English) Star Bulk Carriers Corp. c/o Star Bulk Management Inc. 40 Agiou Konstantinou Street, 15124 Maroussi, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 are the Management's Discussion and Analysis of Financial Condition and Results of Operations and the unaudited interim condensed consolidated financial statements and related information and data of Star Bulk Carriers Corp. (the "Company") as of and for the six-month periods ended June 30, 2012 and June 30, 2011. This report on Form 6-K is hereby incorporated by reference into the Company's registration statement on Form F-3 (File No. 333-180674) that was filed with the U.S. Securities and Exchange Commission with an effective date of July 17, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. STAR BULK CARRIERS CORP. (Registrant) Date: September 14, 2012 By: /s/ Spyros Capralos Name: Spyros Capralos Title: Chief Executive Officer and President Exhibit 1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial condition and results of operations for the six month periods ended June 30, 2012 and 2011. Unless otherwise specified herein, references to the "Company", "we", "us" or "our" shall include Star Bulk Carriers Corp. and its subsidiaries. You should read the following discussion and analysis together with the unaudited interim condensed consolidated financial statements and related notes included elsewhere in this report. For additional information relating to our management's discussion and analysis of financial condition and results of operation, please see our Annual Report on Form 20-F for the year ended December 31, 2011, which was filed with the U.S. Securities and Exchange Commission( the "Commission") on March 27, 2012. This discussion includes forward-looking statements which, although based on assumptions that we consider reasonable, are subject to risks and uncertainties which could cause actual events or conditions to differ materially from those currently anticipated and expressed or implied by such forward-looking statements. Overview We are an international company providing worldwide transportation of drybulk commodities through our vessel-owning subsidiaries for a broad range of customers of major bulk cargoes including coal, iron ore, and grains, and minor bulk cargoes including, bauxite, phosphate, fertilizers and steel products We were incorporated in the Marshall Islands on December 13, 2006 as a wholly-owned subsidiary of Star Maritime Acquisition Corp., or Star Maritime. On November 30, 2007, we merged with Star Maritime, with Star Bulk being the surviving entity and commenced operations on December 3, 2007, which was the date we took delivery of our first vessel. Our Fleet We currently own a fleet of 14 vessels consisting of six Capesize drybulk carriers and eight Supramax drybulk carriers. Our fleet has an average age of 10.6 years and a combined cargo carrying capacity of approximately 1.5 million dwt. We charter the six of our vessels on medium- to long-term time charters, with an average remaining term of approximately 2.8 years, seven of our vessels on short-term time charters and one of our vessels on a voyage charter. We consider our vessels on short-term time charters and voyage charters to be employed in the spot market. 1 The following table presents summary information concerning our fleet as of September 13, 2012: Vessel Name Vessel Type Size (dwt.) Year Built Daily Gross Hire Rate Type/ Month of Contract Expiry Star Aurora Capesize $ Time charter/ July 2013 Star Big Capesize $ Time charter/ November 2015 Star Borealis Capesize $ Time charter/ July 2021 Star Mega Capesize $ Time charter/ August 2014 Star Polaris (1) Capesize $ Time charter/ October 2013 Star Sigma(2)(4) Capesize $ Freight 17.05/mt Voyage charter/ Expected November 2012 Star Cosmo (2) Supramax $ Time charter/ September 2012 Star Delta (2) Supramax $ Time charter / September 2012 Star Epsilon (2) Supramax $ Time charter / October 2012 Star Gamma (3) Supramax $ Time charter/ July 2013 Star Kappa Supramax $ Time charter/ September 2012 Star Omicron (2) Supramax $ Time charter/ October 2012 Star Theta (2) Supramax $ Time charter/ September 2012 Star Zeta (2) Supramax $ Time charter/ September 2012 1. Our charterer has an option to extend this time charter for one year at a gross daily rate of $19,000. 2. We consider these vessels to be employed in the spot market in view of the expiration date of their current charters. 3. Our charterer has an option to extend this time charter for one year at a gross daily rate of $15,500. 4. Star Sigma is expected to transport 170,000 metric tons under the voyage charter. 5. In addition to daily gross hire rate, we received a ballast bonus of $300,000 in connection with the repositioning of the vessel by the charterer. RECENT DEVELOPMENTS On February 14, 2012, Star Polaris sustained bottom damage when entering the port of Eregli, Turkey. The vessel proceeded for permanent repairs to the shipyard which resulted in an off hire period of 48 days and a revenue loss of $0.8 million. 2 We received written notification from the NASDAQ Stock Market LLC, or Nasdaq, dated May 2, 2012 indicating that we are not in compliance with Nasdaq Listing Rule 5450(a)(1) because the closing bid price of our common stock for the previous 30 consecutive business days was below the minimum $1.00 per share bid price requirement for continued listing on the Nasdaq Global Select Market. The applicable grace period to regain compliance is 180 days, which expires on October 29, 2012., This notification has no effect on the listing of our common stock at this time. We intend to monitor the closing bid price of its common stock between now and October 29, 2012 and we are considering our options in order to regain compliance with the Nasdaq minimum bid price requirement. The Annual General Meeting of the Shareholders, held on September 7, 2012,approved the amendment of the Company's Second Amended and Restated Articles of Incorporation to effect a reverse stock split of the issued and outstanding common shares by a ratio of not less than one-for-five and more than one-for-fifteen. The exact ratio to be set at a whole number within this range, will be determined by our Board of Directors, which will also authorize the implementation of the reverse stock split. On August 29, 2012, we declared a cash dividend in the amount of $0.015 per common share for the three months ended June 30, 2012. The dividend is payable on September 18, 2012, to shareholders of record as of September 10, 2012. A. Operating Results Factors Affecting Our Results of Operations We currently charter six of our vessels on medium- to long-term time charters, with an average remaining term of approximately 2.8 years, seven of our vessels on short-term time charters and one of our vessels on a voyage charter. Under time charters, the charterer typically pays us a fixed daily charterhire rate and bears all voyage expenses, including the cost of bunkers (fuel oil) and port and canal charges. Under voyage charters, we pay voyage expenses such as port, canal and fuel costs. Under all of these types of charters, we remain responsible for paying the chartered vessel's operating expenses, including the cost of crewing, insuring, repairing and maintaining the vessel, the costs of spares and consumable stores, tonnage taxes and other miscellaneous expenses, and we also pay commissions to affiliated and unaffiliated ship brokers and to in-house brokers associated with the charterer for the arrangement of the relevant charter. In addition, we are also responsible for the drydocking costs related to our vessels. In addition, we had a contract of affreightment, or COA, to transport approximately 1.35 million metric tons of iron ore between Brazil and China for Vale International S.A., or Vale, which was completed in February of 2012. COAs relate to the carriage of multiple cargoes over the same route and enables the COA holder, usually the vessel owner, to nominate different vessels to perform individual voyages. It constitutes a number of voyage charters to carry a specified amount of cargo during the term of the COA, which is usually several years. All of the vessel's operating, voyage and capital costs are the responsibility of the vessel owner. The freight rate is generally set on a per cargo ton basis. Although the majority of vessels in our fleet employed on medium- to long-term time charters and on short-term time charters, we may employ these and additional vessels under COAs, bareboat charters and voyage charters or in drybulk carrier pools in the future. 3 The following table reflects certain operating data for our fleet, including our ownership days, voyage days, and fleet utilization, which we believe are important measures for analyzing trends in our results of operations, for the periods indicated: Six month period ended Six month period ended June 30, 2011 June 30, 2012 Average number of vessels(1) Number of vessels (as of the last day of the periods reported) 11 14 Average age of operational fleet (in years) (2) Ownership days (3) Available days (4) Voyage days for fleet (5) Fleet utilization (6) % % Average number of vessels is the number of vessels that constituted our fleet for the relevant period, as measured by the sum of the number of days each vessel was a part of our fleet during the period divided by the number of calendar days in that period. Average age of operational fleet is calculated as at June 30, 2011 and 2012, respectively. Ownership days are the total calendar days each vessel in the fleet was owned by Star Bulk for the relevant period. Available days for the fleet are the ownership days after subtracting for off-hire days with major repairs, dry-docking or special or intermediate surveys or transfer of ownership. Voyage days are the total days the vessels were in our possession for the relevant period after subtracting all off-hire days incurred for any reason (including off-hire for dry-docking, major repairs, special or intermediate surveys). Fleet utilization is calculated by dividing voyage days by available days for the relevant period. Time Charter Equivalent (TCE) Time charter equivalent rate, or TCE rate, is a measure of the average daily revenue performance of a vessel on a per voyage basis. Our method of calculating TCE rate is determined by dividing voyage revenues (net of voyage expenses and amortization of fair value of above/below market acquired time charter agreements) by voyage days for the relevant time period. Voyage expenses primarily consist of port, canal and fuel costs that are unique to a particular voyage, which would otherwise be paid by the charterer under a time charter contract, as well as commissions. We report TCE revenues, a non-GAAP measure, because our management believes it provides additional meaningful information in conjunction with voyage revenues, the most directly comparable U.S. GAAP measure, because it assists our management in making decisions regarding the deployment and use of our vessels and in evaluating their financial performance. The TCE rate is also included herein because it is a standard shipping industry performance measure used primarily to compare period-to-period changes in a shipping company's performance irrespective of changes in the mix of charter types (i.e., spot charters, time charters and bareboat charters) under which the vessels may be employed between the periods and because we believe that it presents useful information to investors. 4 The following table reflects the calculation of our TCE rates and reconciliation of TCE revenue as reflected in the consolidated statement of income: (In thousands of Dollars) Six month period ended Six month period ended June 30, 2011 June 30, 2012 Voyage revenues Less: Voyage expenses ) ) Amortization of fair value of below/above market acquired time charter agreements ) Time Charter equivalent revenues Total voyage days for fleet Time charter equivalent (TCE) rate (in Dollars) Voyage Revenues Voyage revenues are driven primarily by the number of vessels in our fleet, the number of voyage days and the amount of daily charterhire and the level of freight rates, that our vessels earn under time and voyage charters, respectively, which, in turn, are affected by a number of factors, including our decisions relating to vessel acquisitions and disposals, the amount of time that we spend positioning our vessels, the amount of time that our vessels spend in drydock undergoing repairs, maintenance and upgrade work, the age, condition and specifications of our vessels, levels of supply and demand in the seaborne transportation market. Vessels operating on time charters for a certain period of time provide more predictable cash flows over that period of time, but can yield lower profit margins than vessels operating in the spot charter market during periods characterized by favorable market conditions. Vessels operating in the spot charter market generate revenues that are less predictable but may enable us to capture increased profit margins during periods of improvements in charter rates although we would be exposed to the risk of declining vesssel rates, which may have a materially adverse impact on our financial performance. If we employ vessels on period time charters, future spot market rates may be higher or lower than the rates at which we have employed our vessels on period time charters. Vessel Voyage Expenses Voyage expenses include hire paid for chartered-in vessels, port and canal charges, fuel (bunker) expenses and brokerage commissions payable to related and third parties. Our voyage expenses primarily consist of hire paid for chartered-in vessels and commissions paid for the chartering of our vessels. Vessel Operating Expenses Vessel operating expenses include crew wages and related costs, the cost of insurance and vessel registry, expenses relating to repairs and maintenance, the costs of spares and consumable stores, tonnage taxes, regulatory fees, technical management fees and other miscellaneous expenses. Other factors beyond our control, some of which may affect the shipping industry in general, including, for instance, developments relating to market prices for crew wages, bunkers and insurance, may also cause these expenses to increase. 5 Depreciation We depreciate our vessels on a straight-line basis over their estimated useful lives determined to be 25 years from the date of their initial delivery from the shipyard. Depreciation is calculated based on a vessel's cost less the estimated residual value. General and Administrative Expenses We incur general and administrative expenses, including our onshore personnel related expenses, directors and executives' compensation, legal and accounting expenses. Interest and Finance Costs We incur interest expense and financing costs in connection with vessel-specific debt relating to the acquisition of our vessels. We defer financing fees and expenses incurred upon entering into our credit facilities and amortize them to interest and financing costs over the term of the underlying obligation using the effective interest method. Interest income We earn interest income on our cash deposits with our lenders. Inflation Inflation does not have a material effect on our expenses given current economic conditions. In the event that significant global inflationary pressures appear, these pressures would increase our operating, voyage, administrative and financing costs. Special or Intermediate Survey and Drydocking Costs We utilize the direct expense method, under which we expense all drydocking costs as incurred. Gain or Loss arising from Freight Derivatives From time to time, we may take positions in freight derivatives including FFAs and freight options with an objective to utilize those instruments as economic hedge that are highly effective in reducing the risk on specific vessels trading in the spot market and to take advantage of short term fluctuations in the market prices. Upon the settlement, if the contracted charter rate is less than the average of the rates, as reported by an identified index, for the specified route and time period, the seller of the FFA is required to pay the buyer an amount equal to the difference between the contracted rate and the settlement rate, multiplied by the number of days in the specified period. Conversely, if the contracted rate is greater than the settlement rate, the buyer is required to pay the seller the settlement sum. All of our FFAs are settled on a daily basis through London Clearing House (LCH), and there is also a margin maintenance requirement based on marking the contract to market. Freight options are treated as assets/liabilities until they are settled. RESULTS OF OPERATIONS Six month period ended June 30, 2012 compared to the six month period ended June 30, 2011 Voyage Revenues: For the six month periods ended June 30, 2012 and 2011, our voyage revenues were approximately $49.7 million and $52.2 million, respectively. For the six month period ended June 30, 2012, total voyage revenues were negatively affected by the amortization of the fair value of above market acquired time charters of $3.2 million while for the six month period ended June 30, 2011 total revenues were positively affected by the amortization of the fair value of below market acquired time charters by $0.2 million. The TCE rate of our fleet decreased approximately 33% to $15,724 per day for the six month period ended June 30, 2012 from $20,943 per day for the six month period ended June 30, 2011. 6 The decrease in both voyage revenues and TCE rates was primarily due to lower charter rates during the first half of 2012 for most of our vessels, as a result of a decline in the overall drybulk charter market, partially offset by the increased voyage days due to the increase in the average number of vessels owned and operated by us during the six month period ended on June 30, 2012. In addition voyage revenues for the six month period ended June 30, 2012 were affected by the Star Polaris' grounding, which resulted in an off-hire period of 48 days and a revenue loss of $0.8 million. Voyage Expenses: For the six month periods ended June 30, 2012 and 2011, our voyage expenses were approximately $14.0 million and $11.0 million, respectively. Consistent with drybulk industry practice, we paid, during the relevant periods, broker commissions ranging from 1.25% to 5.75% of the total daily charterhire rate of each charter to ship brokers associated with the charterers, depending on the number of brokers involved with arranging the charter. Voyage expenses also consist of hire paid for chartering-in vessels, port, canal and fuel costs. The expense for chartering-in third party vessels to serve shipments under second Vale COA amounted to $4.1 million and $10.0 million for the six month periods ended June 30, 2012 and 2011, respectively. Excluding these expenses for chartering-in third party vessels, the increase in voyage expenses is mainly due to the fact that during the six month period ended June 30, 2012 our vessels were under five voyage charter agreements while during the six month period ended June 30, 2011 none of our vessels was under voyage charter agreement. Vessel Operating Expenses: For the six month periods ended June 30, 2012 and 2011, our vessel operating expenses were approximately $14.2 million and $10.7 million, respectively. This increase is mainly due to fact that the average number of our vessels increased to 14.4 during the six month period ended June 30, 2012 compared to 11.0 during the same period of 2011.Daily operating expenses, which are calculated by dividing operating expenses by ownerships days for the relevant period, decreased to $5,416 during the six month period ended June 30, 2012 compared to $5,360 in same period of 2011. This decrease is mainly attributable to our efforts to further improve our operational efficiency. DryDocking Expenses: For the six month periods ended June 30, 2012 and 2011, our drydocking expenses were $1.0 million and $1.4 million, respectively. During the six month period ended June 30, 2012, one of our capesize vessels underwent its periodic dry-docking survey in mid-June. In the same period in 2011, we had two supramax vessels that underwent periodic drydocking surveys. Depreciation: For the six month periods ended June 30, 2012 and 2011, depreciation was $19.2 million and $24.0 million, respectively. The decrease in depreciation expense for the six month period ended June 30, 2012 is mainly due to impairment losses recognized as of December 31, 2012 in connection with our oldest capesize vessels, which resulted in a reduced net book value for the respective vessels and the sale of Star Ypsilon that took place in February of 2012. Loss on sale of vessel: For the six month period ended June 30, 2012, we recorded a loss on sale of vessel of $3.2 million related to the sale of Star Ypsilon. Other operational gain: For the six month period ended June 30, 2012, other operational gain amounted to $0.1 million representing gain from a hull and machinery claim. Other operational gain for the six month period ended June 30, 2011 includes non-recurring revenue of $9.0 million received from the settlement of a commercial claim and a gain of $0.2 million regarding a hull and machinery claim. Other operational loss: No other operational loss was recorded during the six month period ended June 30, 2012.On September 29, 2010, we agreed with a third party to sell a 45% interest in the future proceeds related to the settlement of certain of the commercial claims for $5.0 million.During the six month period ended June 30, 2011, we paid $4.05 million to the third party relating to the settlement of one of the legal cases included in the above mentioned agreement. Gain/ (loss) on time charter agreement termination: For the six month period ended June 30, 2012 gain on time charter agreement termination amounted to $6.5 million representing a cash payment of $5.73 million and fuel oil valued at $0.72 million received as compensation for the early redelivery of vessel Star Sigma from its previous charterer. For the six month period ended June 30, 2011 gain on time charter agreement termination amounted to $1.8 million consisted of $1.2 million cash compensation in connection to early redelivery of vessel Star Omicron on January 17, 2011 by its previous charterer and $0.6 million non-cash gain in connection to vessel's Star Cosmo early redelivery by its previous charterer, which related to the write off of both the unamortized fair value of below market acquired time charter on the respective vessel's redelivery date and the deferred revenue from the terminated time charter contract. 7 General and Administrative Expenses: For the six month periods ended June 30, 2012 and 2011 general and administrative expenses were $5.3 million and $7.0 million, respectively.The decrease in general and administrative expenses for the six month period ended June 30, 2012, is mainly due to the non-recurring severance payment of $2.3 million to our former Chief Executive Officer and President, when he was succeeded by Mr. Capralos as of February 7, 2011 and the non-recurring severance payment of $0.2 million to our former Chief Financial Officer for the six month period ended June 30, 2011.Each of these severance payments was made pursuant to the terms and conditions of their respective employment and consultancy agreements with us. Our former Chief Financial Officer was succeeded by Mr. Spyrou as of September, 1, 2011. Interest Expenses and Finance Costs: For the six month periods ended June 30, 2012 and 2011, interest expense and finance costs under our term-loan facilities were $4.1 million and $2.0 million, respectively. This increase is mainly due to higher interest rates charged by our lenders and the higher average loan balances outstanding during the six months period ended June 30, 2012 compared to same period in 2011. Interest Income: For the six month periods ended June 30, 2012 and 2011, our interest income was $0.1 million and $0.3 million, respectively. Cash Flow Net cash provided by operating activities for the six month period ended June 30, 2012 and 2011, was $19.4 million and $24.6 million, respectively. Cash flows generated by the operation of our fleet decreased mainly due to lower average TCE rates as a result of the decline in the prevailing freight rate environment. For the six month period ended June 30, 2012, we earned $15,724 TCE rate per day compared to $20,943 TCE rate per day for the six month period ended June 30, 2011. In addition, total revenues for the six month period ended June 30, 2012 were affected by the vessel's Star Polaris grounding, which resulted in an off-hire period of 48 days and a revenue loss of $0.8 million. Net cash provided by investing activities for the six month period ended June 30, 2012 was $10.6 million. Net cash used in investing activities for the six month period ended June 30, 2011 was $34.8 million. For the six month period ended June 30, 2012 net cash provided by investing activities consisted of the proceeds from sale of the Star Ypsilon amounting to $8.0 million, a net decrease of $1.3 million in restricted cash, insurance proceeds amounting to $1.4 million and additions to office equipment amounting to $0.1 million. Net cash used in investing activities for the six month period ended June 30, 2011, consisted of installment payments to the yard related to our two newbuildings amounting to $33.5 million and a 10% deposit of $5.2 million in connection with the acquisition of the Star Big, which was delivered to us on July 26, 2011 and the Star Mega which was delivered to us on August 16, 2011, offset by a net decrease in restricted cash amounting to $3.1 million and insurance proceeds amounting to $0.8 million. Net cash used in financing activities for the six month period ended June 30, 2012 was $27.3 million. Net cash provided by financing activities for the six month period ended June 30, 2011 was $4.8 million. For the six month period ended June 30, 2012, net cash used in financing activities consisted of loan installment payments amounting to $24.0 million, cash dividend payments of $2.4 million, and $0.9 million paid for the repurchase of 925,957 shares under the terms of the existing share re-purchase plan. For the six month period ended June 30, 2011, net cash provided by financing activities consisted of loan installment payments amounting to $20.3 million, cash dividend payments of $6.4 million, financing fees amounting to $0.6 million offset by proceeds from the new loan facility amounting to $32.1 million, which relates to the acquisition of our two newbuilding vessels, the Star Borealis and Star Polaris. Liquidity and Capital Resources Our principal source of funds has been equity provided by our shareholders, long-term borrowing and operating cash flow. Our principal use of funds has been capital expenditures to establish and grow our fleet, maintain the quality of our drybulk carriers, comply with international shipping standards and environmental laws and regulations, fund working capital requirements, make interest and principal repayments on outstanding indebtedness and pay dividends. On August 29, 2012, we declared a cash dividend in the amount of $0.015 per common share for the three months ended June, 30 2012. The dividend is payable on or about September 18, 2012, to shareholders of record as of September 10, 2012. Our short-term liquidity requirements include servicing our debt, payment of operating costs, funding working capital requirements and maintaining cash reserves against fluctuations in operating cash flows and financing activities and paying cash dividends when permissible. Sources of short-term liquidity include our revenues earned from our charters. We believe that our current cash balance and our operating cash flows will be sufficient to meet our liquidity needs over the next twelve months, despite the sharp decline in the drybulk charter market beginning in the third quarter of 2008, which has remained at depressed levels to date. Our results of operations have been, and may in the future, be adversely affected by prolonged depressed market conditions. 8 Our medium and long-term liquidity requirements include funding the equity portion of investments in additional vessels and repayment of long-term debt balances. Potential sources of funding for our medium and long-term liquidity requirements may include new loans we would seek to arrange or equity issuances or vessel sales. As of June 30, 2012, we had outstanding borrowings of $242.1 million of which $36.6 million is scheduled to be repaid within the next 12 months. As of September 13, 2012, we had $36.0 million in cash and outstanding borrowings of $234.1 million. We may fund possible growth through our cash balances, operating cash flow, additional long-term borrowing and the issuance of new equity. Our practice has been to acquire drybulk carriers using a combination of funds received from equity investors and bank debt secured by mortgages on our drybulk carriers. In the event that we determine to finance a portion of the purchase price for new vessel acquisitions with debt, and if the current conditions in the credit market continue, we may not be able to secure new borrowing capacity on favorable terms or at all. Our business is capital intensive and its future success will depend on our ability to maintain a high-quality fleet through the acquisition of newer drybulk carriers and the selective sale of older drybulk carriers. These transactions will be principally subject to management's expectation of future market conditions as well as our ability to acquire drybulk carriers on favorable terms. As of June 30, 2012, cash and cash equivalents increased to $17.7 million compared to $15.1 million as of December 31, 2011 and restricted cash, due to minimum liquidity covenants and cash collateral requirements contained in our loan agreements, decreased to $28.2 million compared to $29.7 million as of December 31, 2011. Our working capital is equal to current assets minus current liabilities, including the current portion of long-term debt. Our working capital deficit was $17.9 million as of June 30, 2012, compared to a working capital deficit of $20.8 million as of December 31, 2011. If our working capital deficit continues to exist, lenders may be unwilling to provide future financing or will provide future financing at significantly increased interest rates, which would negatively affect our earnings, liquidity and capital position. Loan Facilities For information relating to our loan agreements, please see Note 8 to our audited financial statements for the year ended December 31, 2011 included in our Annual Report on Form 20-F, which was filed with the Commission on March 27, 2012, and Note 7 to our unaudited interim condensed consolidated financial statements for the six month period ended June 30, 2012, included elsewhere herein. Under our loan agreements, we are subject to customary covenants, including an obligation to maintain a ratio of the market value of the vessels pledged as collateral, to the outstanding borrowings of not less than a specified percentage. We determined as of June 30, 2012 that under the $26.0 million loan agreement with Commerzbank AG, the market value of the vessels pledged under these loan agreements was less than the required percentage of 135%. On September 7, 2012, we paid a scheduled quarterly payment of approximately $1.0 million and as a result regained compliance with this value maintenance covenant. We determined as of June 30, 2012 that under the $120.0 million loan agreement with Commerzbank AG, the market value of the vessels pledged under this loan agreement was less than 135% of the amount of those borrowings. On July 31, 2012, we paid a regularly scheduled quarterly payment of $2.8 million however, we still do not meet the required ratio of the market value of the vessels pledged as collateral to the outstanding borrowings of not less than 135%. As a result, we may be required to prepay indebtedness or provide additional collateral to its lenders in the form of cash or other property. Therefore, we classified an amount of $4.6 million as current portion of long-term debt as of June 30, 2012, representing payments that may be required by the lenders to satisfy the security cover shortfalls, in accordance with the terms of the loans. We have the ability, under our current cash position, to prepay the amount of $4.6 million if this is requested by our lenders. See the section "Item 3. Key Information – Risk Factors" of our Annual Report on Form 20-F for the year ended December 31, 2011, including without limitation, the risk factor entitled "The market values of our vessels have declined and may further decline, which could limit the amount of funds that we can borrow or trigger certain financial covenants under our current or future credit facilities and/or we may incur a loss if we sell vessels following a decline in their market value." Significant Accounting Policies and Critical Accounting Policies There have been no material changes to our significant accounting policies since December 31, 2011. For a description of our critical accounting policies and all of our significant accounting policies, see Note 2 to our audited financial statements and "Item 5 — Operating and Financial Review and Financial Prospects," included in our Annual Report on Form 20-F for the year ended December 31, 2011, which was filed with the Commission on March 27, 2012 and Note 2 to the unaudited interim condensed consolidated financial statements included elsewhere in this report. 9 STAR BULK CARRIERS CORP. INDEX TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of December 31, 2011 and June 30, 2012 (unaudited) F-1 Unaudited Interim Condensed Consolidated Statements of Operations for the six month periods ended June 30, 2011 and 2012 F-2 Unaudited Interim Condensed Consolidated Statements of Comprehensive Income / (Loss) for the six month periods ended June 30, 2012 and 2011 F-3 Unaudited Interim Condensed Consolidated Statement of Stockholders' Equity for the six month periods ended June 30, 2011 and 2012 F-4 Unaudited Interim CondensedConsolidated Statements of Cash Flows for the six month periods ended June 30, 2011 and 2012 F-5 Notes to Unaudited Interim Condensed Consolidated Financial Statements F-6 STAR BULK CARRIERS CORP. Condensed Consolidated Balance Sheets As of December 31, 2011 and June 30, 2012(unaudited) (Expressed in thousands of U.S. dollars except for share and per share data) December 31, June 30, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Trade accounts receivable Inventories (Note 4) Due from managers 70 81 Prepaid expenses and other receivables Total current assets FIXED ASSETS, NET Vessels and other fixed assets, net (Note 5) Total fixed assets, net OTHER NON-CURRENT ASSETS Deferred finance charges, net Restricted cash Fair value of above market acquired time charter (Note 6) TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current portion of long term debt (Note 7) $ $ Accounts payable Due to related parties (Note 3) Due to managers 48 - Accrued liabilities Derivative instruments (Note 14) 82 - Deferred revenue Total current liabilities NON-CURRENT LIABILITIES Long term debt (Note 7) Other non-current liabilities 95 TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock; $0.01 par value, authorized25,000,000 shares; none issued or outstanding at December 31, 2011 and June 30, 2012 (Note 8) - - Common Stock, $0.01 par value, 300,000,000 shares authorized; 80,358,360 and 81,012,403 shares issued and outstanding at December 31, 2011 and June 30, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying condensed notes are an integral part of these unaudited interim condensed consolidated financial statements. F-1 STAR BULK CARRIERS CORP. Unaudited Interim Condensed Consolidated Statements of Operations For the six month periods ended June 30, 2011 and 2012 (Expressed in thousands of U.S. dollars except for share and per share data) Six month period Ended June 30, REVENUE: Voyage Revenues $ $ Management fee income - Total revenues EXPENSES: Voyage expenses (Note 3) Vessel operating expenses Dry docking expenses Depreciation Management fees 54 - Gain on derivative instruments (Note 14) ) ) General and administrative expenses (Note 3) Gain on time charter agreement termination (Note 6) ) ) Other operational loss (Note 10) - Other operational gain (Note 9) ) ) Loss on sale of vessel (Note 5) - Operating income/(loss) ) OTHER INCOME (EXPENSES) Interest and finance costs (Note 7) ) ) Interest and other income Total other expenses, net ) ) Net income/(loss) $ $ ) Earnings/ (loss)per share, basic (Note 11) $ $ ) Earnings/ (loss)per share, diluted (Note 11) $ $ ) Weighted average number of shares outstanding, basic Weighted average number of shares outstanding, diluted The accompanying condensed notes are an integral part of these unaudited interim condensed consolidated financial statements. F-2 STAR BULK CARRIERS CORP. Unaudited Interim Consolidated Statements of Comprehensive Income / (Loss) For the six month periods ended June 30, 2011 and 2012 (Expressed in thousands of U.S. Dollars) Net income / (loss) $ $ ) Comprehensive income / (loss) $ $ ) The accompanying condensed notes are an integral part of these unaudited interim condensed consolidated financial statements. F-3 STAR BULK CARRIERS CORP. Unaudited Interim Condensed Consolidated Statements of Stockholders' Equity For the six month periods ended June 30, 2011 and 2012 (Expressed in thousands of U.S. dollars except for share and per share data) Retained Common Stock Additional Paid-in earnings /(Accumulated Total stockholders' # of Shares Par Value Capital deficit) equity BALANCE, December31, 2010 $ $ $ ) $ Net Income - $
